         Case 1:18-cv-10489-JPO-SLC Document 95 Filed 02/17/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CAROLE DAANE,

                               Plaintiff,

         -v-
                                                          CIVIL ACTION NO.: 18 Civ. 10489 (JPO) (SLC)

                                                                         ORDER
RYDER TRUCK RENTAL, INC., et al.,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         On February 2, 2021, the Court granted Defendants’ letter-motions requesting an

extension of the expert discovery deadline (ECF Nos. 91–92) and ordered the parties to file a

letter certifying the completion of expert discovery (the “Letter”) by Tuesday, February 16, 2021.

(ECF No. 93). The parties have not complied. Accordingly, by the end of the day tomorrow,

February 18, 2021, the parties shall file the Letter.

Dated:         New York, New York
               February 17, 2021

                                                        SO ORDERED



                                                        _________________________
                                                        SARAH L. CAVE
                                                        United States Magistrate Judge
